UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 21, 2013 OBA FINANCIAL SERVICES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-34593 27-1898270 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 20300 Seneca Meadows Parkway, Germantown, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 916-0742 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders was held on November 21, 2013.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on October 24, 2013.The final results of the stockholder votes are as follows: Proposal 1 – Election of Directors The stockholders approved the election of directors as follows: Name For Withhold Broker non- votes Charles E. Weller Donald L. Mallorey Michael L. Reed Proposal 2 – Ratification of the Independent Registered Public Accounting Firm The stockholders ratified the appointment of BDO USA, LLP as independent registered public accounting firm for the year ending June 30, 2014 as follows: For Against Abstain Broker non-votes — Proposal 3 – Advisory, non-binding resolution to approve the executive compensation described in the Proxy Statement The stockholders approved an advisory, non-binding resolution to approve the executive compensation described in the Proxy Statement, as follows: For Against Abstaiin Broker non-votes Proposal 4 – Advisory, non-binding resolution with respect to the frequency that stockholders will vote on our executive compensation The stockholders voted on an advisory, non-binding resolution with respect to the frequency that stockholders will vote on our executive compensation, as follows: One Year Two Years Three Years Abstain Broker non-votes Item 9.01 Financial Statements and Exhibits Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. OBA Financial Services, Inc. DATE: November 22, 2013 By: /s/ David A. Miller David A. Miller Senior Vice President and Chief Financial Officer
